F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             SEP 2 2003
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    FRANCISCO LAREZ-JUAREZ,

                Petitioner,

    v.                                                   No. 02-9537
                                                      (No. A-77-449-486)
    JOHN ASHCROFT, Attorney General                  (Petition for Review)
    of the United States,

                Respondent.


                              ORDER AND JUDGMENT         *




Before HARTZ , Circuit Judge, BRORBY , Senior Circuit Judge, and
TYMKOVICH , Circuit Judge.



         Petitioner Francisco Larez-Juarez, a native of Guatemala, seeks review of

a final order of removal issued by the Board of Immigration Appeals (BIA),

summarily affirming the immigration judge’s denial of Mr. Larez-Juarez’s request

for asylum and for withholding of removal. We dismiss the petition for review




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
with respect to asylum and deny the petition with respect to withholding of

removal. 1

      The immigration judge denied petitioner’s requests on two grounds:

(1) lack of timeliness; and (2) failure to demonstrate eligibility for political

asylum or withholding of removal. The immigration judge held that petitioner’s

asylum request was time-barred because it was not filed within one year after he

arrived in the United States, see 8 U.S.C. § 1158(a)(2)(B), and because petitioner

had not shown materially changed or extraordinary circumstances excusing the

delay, see § 1158(a)(2)(D). Federal Circuit Courts uniformly hold that they lack

jurisdiction to review a determination of timeliness, as we have so held.

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1234-35 (10th Cir. 2003) (interpreting the

jurisdictional limitation set out in 8 U.S.C. § 1158(a)(3)). Accordingly, we do not

address petitioner’s arguments concerning the timeliness of his application and

therefore do not consider his challenge to the denial of asylum.

      This court does, however, have jurisdiction to review the BIA’s denial of

withholding of removal, id. at 1235. To show entitlement to withholding, an

applicant must present “evidence establishing that it is more likely than not that



1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.

                                          -2-
[the applicant] would be subject to persecution” due to his race, religion,

nationality, membership in a particular social group, or political opinion. INS v.

Stevic, 467 U.S. 407, 429-30 (1984). “Where, as here, the BIA summarily affirms

or adopts an immigration judge’s decision, this court reviews the judge’s analysis

as if it were the BIA’s.” Tsevegmid, 336 F.3d at 1235. The administrative

“findings of fact are conclusive unless the record demonstrates that any

reasonable adjudicator would be compelled to conclude to the contrary.” Id.

(quotations omitted).

      In ruling on the substance of petitioner’s claim for relief, the immigration

judge found that petitioner departed from Guatemala in 1994 due to the general

circumstances of civil war and that, though there was still unrest in Guatemala

related to criminal activities, the civil war was effectively terminated with the

signing of peace accords in 1996. Petitioner had not identified a potential

persecutor or demonstrated that he would be subject to torture upon a return to

Guatemala. Thus, the immigration judge concluded that petitioner failed to meet

his burden to show past persecution or a well-founded fear of future persecution.

Consequently, petitioner failed to meet the higher standard for withholding of

deportation. After our review of the record, we conclude that the immigration

judge’s decision is supported by substantial record evidence and that a




                                          -3-
“reasonable adjudicator” would not be compelled on appeal to reject the judge’s

findings of fact.


Conclusion

      As to the denial of the asylum application, we DISMISS the petition for

review for lack of jurisdiction. We DENY the petition for review with regard to

the denial of withholding of removal.


                                                  Entered for the Court



                                                  Timothy M. Tymkovich
                                                  Circuit Judge




                                        -4-